NO. 07-06-0235-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL C

                                         MARCH 15, 2007
                                 ______________________________

                                    ALBERT CHARLES KUCINSKI,

                                                                              Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                 FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                        NO. 17249-B; HON. JOHN B. BOARD, PRESIDING
                             _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Albert Charles Kucinski appeals his conviction, after a jury trial, for manslaughter

with a deadly weapon, i.e. a motor vehicle. Appellant’s appointed counsel filed a motion

to withdraw, together with an Anders1 brief in which she has stated that, after diligently

searching the record, she concluded that the appeal was without merit. Included with her

brief, is a copy of a letter sent to appellant informing him of counsel’s belief that there was



       1
           Anders v. California, 386 U.S. 738, 87 S .Ct.13 96, 18 L.E d.2d 493 (196 7).
no reversible error and of appellant’s right to file a response or brief pro se. By letter dated

December 19, 2006, we also notified appellant of his right to tender his own brief or

response and set January 18, 2007, as the deadline to do so. Appellant filed two motions

to extend the response deadline which were granted and resulted in an extension to March

8, 2007. To date, appellant has filed neither a response, brief nor another request for

extension.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

four potential areas for appeal all having to do with claims of ineffective assistance of

counsel. However, counsel then satisfactorily explained why each argument lacked merit.

We have also conducted our own review of the record, see Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991), and failed to uncover any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                   Brian Quinn
                                                   Chief Justice



Do not publish.




                                               2